

EXHIBIT 10.2


stanleyimage.jpg [stanleyimage.jpg]2018 Omnibus Award Plan
    
Stock Option Grant Certificate
Subject to the terms and conditions set forth in this certificate,
<NAME> has been awarded an Option to purchase <NUMBER> Shares as follows:

--------------------------------------------------------------------------------

Grant Date:
<DATE>   
Expiration Date:
<DATE2>   
Purchase Price Per Share:
<AMOUNT>
Vests:
as set forth in your Equity Plan account for this Option grant

--------------------------------------------------------------------------------

Stanley Black & Decker, Inc.
As a member of the Stanley Black & Decker team, your skills and contributions
are vital to our Company's and its Shareholders continued success. This award of
stock options provides you with the opportunity to earn significant financial
rewards for your efforts and contributions to making Stanley Black & Decker the
most successful company it can be.
           
On behalf of the Board of Directors, Congratulations.             
James M. Loree
Chief Executive Officer
Stanley Black & Decker, Inc.







--------------------------------------------------------------------------------




NON-QUALIFIED STOCK OPTION TERMS


This certifies that Stanley Black & Decker, Inc. (the “Company”) has on the
Grant Date granted to the Grantee named in this certificate the option (the
“Option”) to purchase, on or before the Expiration Date at the Purchase Price
per Share, the Option Shares, which shall be shares of the Common Stock of
Stanley Black & Decker, Inc., par value $2.50 per share (the “Common Stock”) all
as set forth in this certificate. The Option is granted subject to the following
terms and conditions and the terms and conditions of the Company’s 2018 Omnibus
Award Plan, as amended from time to time (the “Plan”).


1. Vesting and Exercisability. The Option will become vested and exercisable on
the date (or dates) and in the amounts specified in the Participant’s Merrill
Lynch (or subsequent record keeper’s) account for this Option grant, provided
the Grantee continues in employment with the Company or an Affiliate until the
applicable vesting date. In addition, 100% of the Option will become vested in
the event of the Grantee’s termination of employment due to Retirement,
Disability or death. Once vested, the vested portion of the Option may be
exercised, from time to time, from the applicable vesting date until the earlier
of (i) the Expiration Date set forth in this certificate or (ii) the applicable
date described below in paragraph 6 regarding termination of employment. Stock
may be purchased hereunder only to the extent that this Option has become
vested. If, prior to the vesting date for any portion of the Option, the
Grantee’s employment with the Company and its Affiliates terminates for any
reason other than Retirement, Disability or death, the unvested portion of the
Option will be forfeited.


2. Process of Exercise. The vested portion of the Option may be exercised, in
whole or in part, by written notification to the Company’s Treasurer at the
Company’s executive offices in New Britain, Connecticut, or by any other
procedure established by the Company from time to time. Such notification shall
(i) specify the number of shares with respect to which the Option is being
exercised, and (ii) be accompanied by payment for such shares. Such notification
shall be effective upon its receipt by the Treasurer or any other party
designated by the Treasurer on or before the Expiration Date. The Option may not
be exercised with respect to a fractional share or with respect to the lesser of
100 shares or the balance of the shares then covered by the Option. In the event
the Expiration Date falls on a day which is not a regular business day at the
Company’s executive offices in New Britain, Connecticut, then such written
notification must be received at such office on or before the last regular
business day prior to the Expiration Date. Payment is to be made by check
payable to the order of Stanley Black & Decker, Inc. or by one of the
alternative methods of payment described in the Plan and acceptable to the
Company’s Compensation and Talent Development Committee (the “Committee”). No
shares shall be issued on exercise of the Option until full payment for such
shares has been made and all checks delivered in payment therefor have been
collected. The Grantee shall not have any rights of a shareholder upon exercise
of the Option, including but not limited to, the right to vote or to receive
dividends, until stock certificates have been issued to the Grantee or Grantee’s
ownership has been otherwise recorded.


3. Tax Withholding; etc. The Company shall not be required to issue any
certificate or certificates for shares purchased upon the exercise of any part
of the Option prior to (i) the admission of such shares to listing on any stock
exchange on which the stock may then be listed, (ii) the completion of any
registration or other qualification of such shares under any state or federal
law or rulings or regulations of any governmental regulatory body, (iii) the
obtaining of any consent or approval or other clearance from any governmental
agency which the Company shall, in its sole discretion, determine to be
necessary or advisable, and (iv) the payment to the Company, upon its demand, of
any amount requested by the Company for withholding federal, state or local
income or earnings taxes or any other applicable tax or assessment (plus
interest or penalties thereon, if any, caused by a delay in making such payment)
incurred by reason of the exercise of the Option or the transfer of such shares.
The Option shall be exercised and




--------------------------------------------------------------------------------




shares issued only upon compliance with the Securities Act of 1933, as amended
(the “Act”), and any other applicable securities laws, and the Grantee shall
comply with any requirements imposed by the Committee under such laws. If the
Grantee qualifies as an “affiliate” (as that term is defined in Rule 144 (“Rule
144”) promulgated under the Act), upon demand by the Company, the Grantee (or
any person acting on his or her behalf) shall deliver to the Treasurer at the
time of any exercise of the Option a written representation that upon exercising
the Option he or she will acquire shares pursuant to the Plan for his or her own
account, that he or she is not taking the shares with a view to distribution and
that he or she will dispose of the shares only in compliance with Rule 144.


4. Transferability. Except as otherwise provided in the Plan, the Option is not
transferable by the Grantee otherwise than (i) by will or by the laws of descent
and distribution, (ii) pursuant to a qualified domestic relations order, as
defined in the Internal Revenue Code of 1986, as amended (the “Code”), or (iii)
following the Grantee’s Retirement, in whole or in part and without payment of
consideration, to (a) the Grantee’s spouse, children and grandchildren (an
“Immediate Family Member”) or Immediate Family Members, (b) a trust or trusts
for the exclusive benefit of Immediate Family Member(s), or (c) a partnership or
partnerships in which Immediate Family Member(s) are the only Partner(s). More
particularly (but without limiting the generality of the foregoing), the Option
may not be assigned, transferred (except as provided above), pledged or
hypothecated in any way, shall not be assignable by operation of law and shall
not be subject to execution, attachment or similar process. The Company reserves
the right to charge administrative fees in respect of such transfers.


5. No Right to Employment. The Option does not confer upon the Grantee any right
with respect to continuation of employment with the Company or any Affiliate,
and will not interfere in any way with the right of the Company or any Affiliate
to terminate the Grantee’s employment.


6. Termination of Employment. Notwithstanding any other provisions:


If the Grantee’s employment with the Company and its Affiliates terminates for
any reason other than Retirement, Disability or death, the Grantee may exercise
the portion of the Option that has become vested as of the Grantee’s termination
date until the earlier of (i) the Expiration Date set forth in this certificate
or (ii) the last day of the two (2) month period following such termination
date. If the Grantee’s employment terminates due to Retirement, Disability or
death, the Option will become immediately vested in full and the Grantee (or,
following the Grantee’s death, the person designated in the Grantee’s last will
and testament or if no person is designated, the Grantee’s estate) may exercise
the Option until the Expiration Date set forth in this certificate.


Leaves of absence for such periods and purposes conforming to the personnel
policy of the Company as may be approved by the Committee shall not be deemed
terminations or interruptions of employment.


In the event the Option is exercised by the executors, administrators, legatees
or distributees of the estate of the Grantee, the Company shall be under no
obligation to issue shares unless the Company is satisfied that the person or
persons exercising the Option are the duly appointed legal representatives of
the Grantee’s estate or the proper legatees or distributees thereof.


7. Adjustments. In the event of a merger, consolidation, reorganization,
recapitalization, stock dividend, stock split or other changes in corporate
structure or capitalization affecting the Common Stock, the number of shares
remaining to be exercised under the Option and the Purchase Price shall be
appropriately adjusted by the Committee in accordance with the terms and
provisions of the Plan. If, as a result of any adjustment under this paragraph,
the Grantee becomes entitled to a fractional share, he or she




--------------------------------------------------------------------------------




shall have the right to purchase only the adjusted number of full shares and no
payment or other adjustment will be made with respect to the fractional share so
disregarded.


8. Miscellaneous. All decisions or interpretations of the Committee with respect
to any question arising under the Plan or under the Option shall be binding,
conclusive and final. The waiver by the Company of any provision of the Option
shall not operate as or be construed to be a subsequent waiver of the same
provision or a waiver of any other provision of the Option. The Option shall be
irrevocable during the Option period and its validity and construction shall be
governed by the laws of the State of Connecticut. The terms and conditions set
forth in the Option are subject in all respects to the terms and conditions of
the Plan, which shall be controlling. Grantee agrees to execute such other
agreements, documents, or assignments as may be necessary or desirable to effect
the purposes of this the Option.


9. Binding Effect. The grant of this Option shall be binding and effective only
if this certificate is executed by or on behalf of the Company.


10. Capitalized Terms. The term “Retirement” means the Grantee’s termination of
employment at or after attaining the age of 55 and completing 10 years of
service. The term “Disability” has the meaning provided in Section 22(e)(3) of
the Code, or any successor provision. All other capitalized terms used in this
certificate which are not defined herein or on the front of this certificate
shall have the meanings given them in the Plan unless the context clearly
requires otherwise.




